Per Curiam:

The former decision in this case will be found in 90 Kan. 702, 136 Pac. 221. On the rehearing of the case the discussion centers principally upon the location, on the depot platform, of the mail sack over which appellee stumbled. By mistake it is said in the former opinion, “A mail sack was unloaded from the mail car of the train about six feet east of the west end of this platform” (p. 703), instead of the west end of the depot, as was intended. It was in the line between the depot and the car where passengers were reasonably expected to pass.
*1031It is not to be inferred from the decision that 'it was not the duty of the railroad company to exercise care to keep its platform clear of obstructions, but the decision is based upon the correlative duty of the passenger to exercise reasonable care for his own protection. ' As appears by the findings referred to in the former decision, especially No. 28, there was nothing to prevent the appellee from seeing the mail sack if he had looked. The fair inference is that he did not look where he was going, and that if he had looked he would not have stumbled and fallen. Under the findings of fact, this was held to be contributory negligence which precluded his recovery. The court adheres to this conclusion and abides by its former opinion.